Citation Nr: 1215022	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type II and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim of entitlement to service connection for hypertension (previously denied as high blood pressure) and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for congestive heart failure, to include as secondary to hypertension.  

4.  Whether there was clear and unmistakable error (CUE) in the May 5, 1999 rating decision which denied entitlement to service connection for high blood pressure.




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2009, the Veteran withdrew his Power of Attorney for representation by the Veterans of Foreign Wars of the United States and has elected to continue his appeal without representation.  An April 2010 statement substantiates this decision to withdraw such representation. 

In his March 2009 substantive appeal, the Veteran indicated that he did not want a hearing before the Board.  However, his representative at the time submitted an October 2009 statement indicating that a hearing before the Board was pending.  The Veteran submitted a December 2009 statement withdrawing any request for a hearing. 

Although the Board issued a decision in July 2010 in which it denied the Veteran's petition to reopen the previously denied claim for diabetes, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a Memorandum Decision ordering that the Board's decision be vacated and remanded for further appellate review.  The case now returns to the Board.  

The reopened issue of entitlement to service connection for diabetes mellitus type II; the issue of whether there was CUE in the May 5, 1999 rating decision which denied entitlement to service connection for high blood pressure; and the inextricably intertwined issues of whether new and material evidence sufficient to reopen a claim of entitlement to service connection for hypertension has been presented and entitlement to service connection for coronary artery disease, to include as secondary to hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the issue of entitlement to service connection for dental caries resulting in loss of teeth, which was previously remanded by the Board in July 2010 for issuance of an SOC, remains in remand status. 


FINDINGS OF FACT

1.  In the May 1999 rating decision, the RO denied the Veteran's claim of service connection for diabetes, on the bases that there was no record of treatment in service.  

2.  Because the Veteran did not appeal the May 1999 rating decision after being notified of his appellate rights, that decision is final.

3.  Evidence received subsequent to the May 1999 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for diabetes.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for diabetes, now claimed as diabetes mellitus type II, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As will be explained below, the Veteran's claim is found to be reopened by way of the submission of new and material evidence, and the reopened claim is being remanded for further evidentiary development.  Consequently, no further discussion is needed regarding whether VA has fulfilled its notice and assistance duties under the VCAA at this time.  

II.  New and Material Evidence

In this case, the Veteran seeks to reopen a previously denied claim for diabetes mellitus.  The current claim is grounded upon the same factual bases as the claim previously denied in the prior final rating decision dated in May 1999.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran requested to reopen his previously denied claim for diabetes in June 2007.  

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In the May 1999 rating decision, the RO denied the Veteran's claim for diabetes, on the basis that there was no record of treatment in service.  The RO also advised the Veteran that it was necessary to provide evidence which demonstrated that the claimed disorder was incurred in or aggravated by military service in order to establish a well-grounded claim (which was the applicable law at that time).  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the May 1999 rating decision included the Veteran's service treatment records (STRs), the VA Form 21-526 dated in September 1998, VA treatment records from  February 1997 to February 1999; the DD Form 214; and written statement from the Veteran.  

After review of the evidence associated with the claims folder since the May 1999 rating decision, the Board finds that there is new and material evidence sufficient to reopen the claim.  

In an October 2008 statement, the Veteran wrote that he was told by his doctor at the VA Medical Center that obesity has contributed to his diabetes.  He further explained that service records showed that he had exogenous obesity and he continued to suffer from obesity.  

Also, in a December 2011 statement, the Veteran asserted that he experienced some of the common signs and symptoms associated with the early stages of diabetes from 1983 until first diagnosed in approximately 1987.  He reported that he was thirsty, had dry mouth, experienced headaches, was fatigued much of the time, urinated a lot, and was nauseated during that time.  Along with his statement, he attached medical treatise evidence pertaining to diabetes mellitus, which includes description of symptoms and signs of the disability and notes that type II diabetes is very commonly associated with obesity.   

The Veteran is considered competent to report what a physician told him, as well as the onset and continuation of his symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Furthermore, because the statements are not shown to be inherently false, they are presumed credible for the limited purpose of reopening the claim.  

At the time of the May 1999 rating decision, there was no specific assertion of a relationship between the Veteran's obesity and his current diabetes.  Further, the Veteran had neither indicated that a physician had told him that there was a relationship between his obesity and diabetes nor alleged a continuity of symptomatology since service.  The RO had previously determined in the May 1999 rating decision that it was necessary to provide evidence which demonstrated that the claimed disorder was incurred in or aggravated by service.  Because the evidence discussed above was not previously considered by the RO and tends to relate to an unestablished fact necessary to substantiate the claim, we find that new and material evidence has been presented.  

However, as it relates to the Veteran's assertion in the December 2011 statement that he had hyperglycemia in service as evidenced by the presence of sugar in the urine on October 15, 1982, the Board finds the Veteran's statement to be inherently false.  When the Veteran underwent medical examination on October 15, 1982, urinalysis for sugar was negative.  See 45C of the October 1982 examination report.  The presence of sugar in his urine referenced by the Veteran appears to allude to the October 15, 1982 report of medical history.  At that time, the Veteran answered "Yes" when asked if he then had or had ever had sugar in his urine.  In the portion of the report for physician's summary and elaboration of all pertinent data, it was noted that the Veteran had a questionable history of sugar in his urine once in high school but not since.  This is not evidence of sugar in the urine during service, as has been alleged by the Veteran.  Therefore, this portion of the December 2011 statement is not considered new and material evidence.  

The remaining evidence associated with the record since the May 1999 rating decision, which shows continued treatment and management of diabetes mellitus, is merely cumulative of evidence previously considered by the RO at the time of the May 1999 rating decision and is not considered new and material evidence.     

Nonetheless, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits for diabetes for reasons previously explained, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the May 1999 rating decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  In fact, there was no evidence presented during the period.    

The Board also notes that no relevant service department records have been associated with the claims file since the May 1999 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Copies of the Veteran's STRs submitted in connection with the current appeal are merely duplicative of STRs previously considered by the RO at the time of the May 1999 denial.    

However, for reasons explained below, additional development is needed before the Board may proceed in adjudicating the merits of the Veteran's claim. 


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for diabetes mellitus type II is reopened.  


REMAND

For reasons explained above, the Board has reopened the Veteran's claim of entitlement to service connection for diabetes.  However, additional development is needed before we may proceed to adjudicate the merits of the Veteran's claim.  

Social Security Records

On the September 2006 VA Form 21-527, the Veteran wrote that he had filed for Social Security benefits in July.  Such records are potentially relevant to the Veteran's claim.  While the Board recognizes that many of the records are likely to be duplicative of records already included in the claims folder (i.e., the Veteran also wrote on the VA Form 21-527 that he goes to the VAMC for all treatment), there is the potential that there are records in the possession of and considered by the Social Security Administration (SSA) in connection with the Veteran's claim for Social Security disability benefits which are not already of record and may be pertinent to the claim on appeal.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain pertinent information to the Veteran's claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For the foregoing reasons, a remand is warranted so that the Veteran's SSA records may be obtained and associated with the record. 

Medical examination

Also, for reasons explained above, the Board has found that new and material evidence has been presented sufficient to reopen the Veteran's service connection claim for diabetes.  The Veteran asserts that his obesity during service caused his currently diagnosed diabetes and has even alleged a continuity of symptomatology since service.  Because the Veteran has not been afforded with a medical examination or medical nexus opinion in connection with his reopened claim, the Board finds that remand is warranted.   
    
Manlincon - Issuance of SOC

In his July 2008 Notice of Disagreement, as well as in statements in October 2007 and December 2009, the Veteran raised a claim of CUE with respect to the May 1999 rating decision denying service connection for high blood pressure.  He specifically contends that VA made an error of law in not considering the presumption of soundness with respect to his claim.  Because the Veteran's allegation of CUE is inextricably intertwined with his application to reopen his previously denied claim of service connection for hypertension, the Board remanded the CUE claim for development and adjudication.  The claim was denied in a September 2010 rating decision, and the Veteran was notified of the decision the same month.  In January 2011, the Veteran filed a NOD regarding the RO's September 2010 denial of his CUE claim.  The Board notes that the RO acknowledged receipt of the NOD in January 2011 correspondence and, again, in March 2011 correspondence.  However, a Statement of the Case (SOC) has not yet been issued.

Upon consideration of the foregoing, the Board notes that the January 2011 NOD was received by the RO within one year of the September 2010 rating decision and is, thus, timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1) .  Thereafter, the Veteran must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105. 

Inextricably Intertwined Claims

Furthermore, regarding the Veteran's application to reopen the previously denied service connection claim for hypertension, we note that the claim is dependent upon the outcome of the CUE claim being remanded for issuance of an SOC.  Also, because the Veteran has asserted that his congestive heart failure is secondary to his hypertension, that claim is similarly dependent on the outcome of the CUE claim being remanded.  Consequently, both of these issues must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  After the action above has been completed, schedule the Veteran for appropriate medical examination of his claimed diabetes mellitus.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a.  Based on review of the record and examination of the Veteran, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's diabetes mellitus was caused by or etiologically related to active service (or initially manifested in the first post-service year), to include consideration of any event or incident which occurred therein or any symptomatology shown therein; OR whether such a relationship is unlikely (i.e., a probability of less than 50 percent.).  Please note that the Veteran contends that his obesity during service caused him to develop diabetes, which was reportedly first diagnosed approximately in 1987.  See December 2011 VA Form 21-4138.    

b.  The examiner should consider evidence contained in the claims folder, to include any pertinent lay and medical evidence, in rendering his or her opinions. 

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d.  Note: The examiner should provide a rationale for any opinion expressed. It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so. 

3.  Thereafter, readjudicate the Veteran's reopened claim for diabetes mellitus, to include consideration of evidence submitted since the November 2009 Supplemental Statement of the Case (SSOC).  Should the benefit sought on appeal remain denied, provide the Veteran with an SSOC and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

4.  Send the Veteran an SOC with respect to the issue of whether there is CUE in the May 1999 rating decision denying service connection for hypertension (previously high blood pressure), to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.  

Also, readjudicate the inextricably intertwined issues involving the Veteran's application to reopen the previously denied claim for hypertension and his claim of service connection for coronary artery disease.  If the benefits sought are not granted, the Veteran should be furnished with an SSOC with respect to those claims.  The record should be returned to the Board for further review after affording the Veteran a reasonable opportunity to respond and after the time to file a substantive appeal for his CUE claim has expired (or otherwise a timely substantive appeal has been received).    

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


